 
 
I 
108th CONGRESS 2d Session 
H. R. 4712 
IN THE HOUSE OF REPRESENTATIVES 
 
June 24, 2004 
Mr. Tiahrt (for himself, Mr. Ballenger, Mr. Norwood, and Mr. Wilson of South Carolina) introduced the following bill; which was referred to the Committee on Education and the Workforce 
 
A BILL 
To amend the Occupational Safety and Health Act of 1970 with respect to enforcement provisions. 
 
 
1.Short titleThis Act may be cited as the OSHA and Employer Cooperation Act of 2004.  
2.Enforcement of the Occupational Safety and Health Act of 1970 
(a)Time periods for issuing citationsSection 9 of the Occupational Safety and Health Act of 1970 (29 U.S.C. 658) is amended by striking with reasonable promptness and inserting within thirty working days. Section 10 of such Act (29 U.S.C. 659) is amended by striking within a reasonable time and inserting within thirty days. 
(b)Time periods for contesting citationsSection 10 of such Act (29 U.S.C. 659) is amended by striking fifteen each place it appears and inserting thirty. 
(c)Right to correct violative conditionSection 9 of such Act (29 U.S.C. 658) is amended by adding at the end the following:  
 
(d)The Secretary may not assess a penalty under section 17 in connection with the initial issuance of a citation, with the exception of willful violations, if the employer corrects the violative condition and provides the Secretary an abatement certification within 72 hours.. 
(d)Multiemployer worksitesSection 9 of such Act (29 U.S.C. 658) is amended by adding at the end the following: 
 
(e)On multiemployer work sites, the Secretary may only cite the employer whose employees were exposed to a condition which is in violation of a requirement of any standard, rule or order promulgated pursuant to section 6 of this Act, or of any regulations prescribed pursuant to this Act.. 
(e)PenaltiesSection 17 of such Act (29 U.S.C. 666) is amended by inserting the following: 
 
(m)The Secretary shall not use other than serious citations as a basis for issuing subsequent, repeat or willful citations.. 
(f)Written statement to employer following inspectionSection 8 of such Act (29 U.S.C. 657) is amended by adding at the end the following: 
 
(i)At the closing conference after the completion of an inspection, the inspector shall provide the employer or a representative of the employer with a written statement that clearly and concisely provides the following information: 
(1)The results of the inspection, including each alleged hazard, if any, and each citation that will be issued, if any. 
(2)The right of the employer to contest a citation, a penalty assessment, an amended citation, and an amended penalty assessment. 
(3)An explanation of the procedure to follow in order to contest a citation, a penalty assessment, an amended citation, and an amended penalty assessment, including when and where to contest a citation and the required contents of the notice of intent to contest. 
(4)The Secretary’s responsibility to affirm, amend, or dismiss the citation and penalty assessment, if any. 
(5)The informal review process. 
(6)The procedures before the Occupational Safety and Health Review Commission. 
(7)The right of the employer to seek judicial review. 
(j)The written statement required under this section must be presented to the employer or the employer’s representative at the closing conference after the completion of the inspection.. 
 
